Citation Nr: 1409143	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  06-25 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture to the left proximal femur, to include degenerative arthritis in the left hip joint.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to December 1983.

This matter is on appeal from rating decisions in April 2004 and May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran later testified before a Veterans Law Judge in March 2011 and the undersigned Acting Veterans Law Judge in December 2013.  Transcripts of the hearings are of record.

The issue of entitlement to a rating in excess of 10 percent for residuals of a stress fracture in the proximal left femur has been previously remanded by the Board in June 2011, October 2012 and September 2013.  During the course of this appeal, the Veteran submitted a new claim in June 2008, seeking service connection for degenerative arthritis in the left hip resulting from his service-connected stress fracture.  After this claim was denied by the RO in May 2009, the Veteran submitted a timely Notice of Disagreement to this denial in June 2009.  

In the Board's view, there is no purpose in separately adjudicating this claim, as the Veteran is already functionally service-connected for the symptoms in his left hip joint.  Indeed, when a 10 percent rating was granted by the RO in March 2004, it was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5022 (2004) (addressing periostitis).  Disorders assigned under this diagnostic code, which has not been amended since 2004, are to be rated based on limitation of the affected parts in the same manner as degenerative arthritis.  Indeed the text of the March 2004 rating decision makes clear that limitation of motion was the substantial basis for the 10 percent rating.  Therefore, the Veteran's service connection claim for degenerative arthritis in the left hip is effectively a claim for a disorder for which he is already receiving benefits.  The issue on appeal has been modified to reflect this fact.  

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board determines that both claims on appeal must be remanded for additional development.  Regarding the residuals of a stress fracture to the Veteran's left proximal femur, the RO determined most recently in a May 2013 Supplemental Statement of the Case (SSOC) that a rating in excess of 10 percent was not warranted, as thigh flexion limited to 30 degrees, thigh abduction limited to 10 degrees or malunion of the femur had not been shown.  It is also relevant to point out that a prior SSOC in August 2012 relied heavily on a January 2012 VA examination report, which concluded that the Veteran's hip current symptomology was less likely than not related to his active duty injury.  

As an initial matter, although the VA examiner in January 2012 did not believe that the Veteran's current symptoms are related to his in-service injury, VA has effectively conceded that the two are related when it assigned a 10 percent rating in its March 2004 rating decision.  Thus, regardless of the VA examiner's opinion, the Veteran's observed left hip symptoms should be considered in assigning the appropriate disability rating.  

Moreover, at his hearing before the Board in December 2013, the Veteran described a number of symptoms that do not appear necessarily related to range of motion.  For example, he noted symptoms such as pain in the hip area that radiates down the leg to the knee.  He also reported that such symptoms would be exacerbated during periods of cold weather and prolonged standing.  He uses a cane to ambulate and, even with this support, he could not walk around the house for a prolonged period of time.  

Based on these symptoms, the Board determines that the consideration of an extra-schedular is warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Specifically, the relevant diagnostic codes do not adequately contemplate his symptoms and, since the Veteran is currently unemployed (for a number of reasons), it is unclear whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  See Thun v. Peake, 22 Vet. App. 111 (2008); Mittleider v. West, 11 Vet. App. 181 (1998).  As such, it is appropriate that the issue be first referred the issue to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for its opinion, and then consideration be given on this basis.  Barringer v. Peake, 22 Vet. App. 242 (2008).

As for the Veteran's hepatitis C claim, this claim was denied by the RO in May 2005.  After he submitted a timely Notice of Disagreement to this claim in May 2006, a Statement of the Case (SOC) was issued in March 2007.  The Veteran submitted a VA Form-9 in April 2007 that did not specifically discuss the hepatitis C claim.  Nevertheless, he indicated in that correspondence that he wished to appeal "all of the issues listed on the Statement of the Case," which would necessarily include the March 2007 (SOC) which denied service connection for hepatitis C claim.  

As such, the issue of entitlement to service connection for hepatitis C has been perfected on appeal.  However, although he has already testified at a hearing before the Board in December 2013, this issue was not discussed.  Therefore, he should be afforded the opportunity to testify at a hearing before the Board on this issue, should he so decide.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's treatment records from the VA Medical Center in Lafayette, Louisiana, or from any other VA treatment center, for the period since February 2012.

If the Veteran has undergone any additional private treatment to his left leg and hip, and the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring the Veteran's authorization.

2.  Refer the Veteran's claim to the Director of Compensation and Pension in order to consider whether he should be entitled to a compensable rating for his left hip and femur disability on an extraschedular basis.

3.  After the above development is completed, readjudicate the issue of entitlement to a rating in excess of 10 percent for residuals of a stress fracture to the left proximal femur, to include degenerative arthritis in the left hip joint, on both a schedular and extraschedular basis.  

The RO should undertake all additional development it deems necessary to properly adjudicate this claim.  If any of the benefit sought on appeal remains denied, the Veteran should be furnished a SSOC and provided opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

4.  Contact the Veteran to determine whether he still desires a Board hearing regarding his claim for service connection for hepatitis C.  If he still wants a hearing, schedule the Veteran for a hearing before the Board via videoconference from the RO in accordance with 38 C.F.R. § 20.704 as to the issue of entitlement to service connection for hepatitis C.  This hearing may also be conducted in person, if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


